Citation Nr: 1749787	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right thigh disability.

2.  Entitlement to service connection for a right hip disability.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this case in April 2011, October 2013, March 2015 for further development.
 
The Veteran died in March 2016.  The Veteran's daughter substituted as the Appellant in August 2017.  The Appellant is unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have a right thigh disability during the appeal period.

2.  The Veteran did not have a right hip disability during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thigh disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis

The Appellant has not raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. At 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Analysis

The Apellant contends the Veteran suffered from right thigh and right hip disabilities.  Specifically, the Veteran claimed thigh and hip pain since service.

In October 2013, the Board remanded the present claims as well as other, previously appealed joint claims for examination.  A December 2014 VA examination was conducted, however, the examiner failed to completely address the Veteran's right thigh or right hip.  In March 2015, the Board remanded the case for another examination to address the right thigh and right hip (while denying service connection for left thigh and left hip disabilities, as the December 2014 adequately addressed the left thigh and left hip).  VA completed an exanimation of both thighs and hips in August 2015.

The August 2015 VA examiner found no anatomical abnormalities with either hip or thigh.  Diagnostic testing revealed no degenerative or traumatic arthritis.  The examiner stated no objective evidence to indicate the pathology of the pain could be found.  The examiner noted osteopenia, but stated this should not be a cause of hip pain.  The examiner noted the Veteran's history of rheumatoid arthritis, which could cause pain, but at the time of examination, no cause of the Veteran's hip and thigh pain could be ascertained.  The examiner opined it less likely than not that the Veteran's right thigh and hip pain were incurred in or caused by service.  Other relevant medical evidence taken during the pendency of the appeal period either echoes or does not contradict the above medical finding, and likewise fails to establish a cause of the Veteran's claimed right thigh and right hip pain

The Veteran reported in-service surgery on his thigh area.  May 2006 Statement.  The Veteran's complete service treatment records could not be located due to fire.  November 2006 VA Memorandum.  Some in-service clinical records were located and reveal the Veteran underwent surgery to remove non-venereal warts on his inner thighs.  April 2007 STR-Medical.  A March 2008 VA examination reflected the only residuals of surgery to be hyperpigmentation with oblong scarring with no frank lesions, and symptoms of itching and pain secondary to itching.  The Veteran is already service connected for warts of the inner thighs.  

Pain in itself is generally not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Given that the medical evidence fails to pinpoint a feasible cause of the Veteran's claimed right thigh and right hip pain, the Board finds the evidence preponderates against both claims for lack of current disability during the appeal period.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right thigh disability is denied.

Entitlement to service connection for a right hip disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


